 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOEL JAMES CLOUD,                                  No. 2:19-cv-2249 KJN P
12                       Petitioner,
13           v.                                         ORDER
14   CDCR,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee.

20           The purpose of a habeas corpus petition pursuant to 28 U.S.C. § 2254 is to challenge the

21   validity of a conviction or sentence. The purpose of a civil rights action pursuant to 42 U.S.C.

22   § 1983 is to challenge conditions of confinement.

23           In this action, petitioner alleges that the California Department of Corrections and

24   Rehabilitation (“CDCR”) has discriminated against him and subjected him to cruel and unusual

25   punishment. In particular, petitioner alleges that he has been harassed by staff, assaulted, strip

26   searched for no apparent reason, shot with block guns in the back, etc. Because petitioner appears

27   to challenge conditions of confinement rather than the validity of a conviction or sentence, the

28   undersigned construes this action as a civil rights action pursuant to 42 U.S.C. § 1983.
                                                       1
 1            The filing fee for a civil rights action is $350.00 plus the $50.00 administrative fee. See

 2   28 U.S.C. §§ 1914(a), 1915(a). Therefore, petitioner will be provided the opportunity either to

 3   submit the appropriate affidavit in support of a request to proceed in forma pauperis or to submit

 4   the required fees totaling $400.00.

 5            Petitioner is cautioned that the in forma pauperis application form includes a section that

 6   must be completed by a prison official, and the form must be accompanied by a certified copy of

 7   petitioner’s prison trust account statement for the six-month period immediately preceding the

 8   filing of this action.

 9                   In accordance with the above, IT IS HEREBY ORDERED that:

10                   1. This action is construed as a civil rights action pursuant to 42 U.S.C. § 1983;

11                   2.   Petitioner shall submit, within thirty days from the date of this order, an

12                        affidavit in support of his request to proceed in forma pauperis on the form

13                        provided by the Clerk of Court, or the required fees in the amount of $400.00;

14                        plaintiff’s failure to comply with this order will result in a recommendation

15                        that this action be dismissed; and

16                   3. The Clerk of the Court is directed to send petitioner a new Application to

17                   Proceed In Forma Pauperis By a Prisoner.

18   Dated: December 5, 2019

19

20
21
     clou2249.101a
22

23

24

25

26
27

28
                                                        2
